Ethridge, J.,
delivered the opinion of the court.
Frank Carter filed a bill in the chancery court of Alcorn county against P. Gr. Mills, T. F. Hinton, Mrs. Katie Mills, Earl Mills, George Hazard, T. H. Phillips, the People’s Bank & Trust Company, and the First National Bank of Corinth, and alleged that the complainant on the 4th day of August, 1910, recovered judgment against the defendant P. G. Mills in the named sum; that it was duly enrolled on August 11, 1910; that at the time of the rendition of this judgment there were certain other named judgments enrolled of record against P. G. Mills; that at the time of the enrollment of, his judgment P. G. Mills was the owner of certain property described in the bill consisting of lands, personal property, growing crops, etc.; that, at the time of the obtaining of the judgment, the defendants the said *390banks named in the bill bad certain deeds of trust upon certain of tbe property of tbe defendant Mills; tbat thereafter tbe defendant Mills bad an agreement and collusive understanding with tbe defendant T. F. Hinton, by which Hinton took up or bad transferred to him certain of tbe mortgages executed by P. Gr. Mills and caused tbe same to be sold and bought in by said liinton and afterwards to be conveyed to tbe wife of P. G-. Mills; and tbat certain of the lands were sold ’ for taxes and brought in by T. F. Hinton, and, by an understanding between Mills and Hinton for tbe purpose of defrauding tbe complainant and defeating bis judgment and other judgments, tbe lands were not redeemed within tbe two years allowed by law. Tbe bill charges fraud and collusion between tbe defendant Mills and tbe defendant Hinton, by which certain of the property on which deeds of trust existed, especially personal property, was released for inadequate and fraudulent considerations, and prayed for Hinton to be charged with tbe value of such property on tbe theory that tbe assets of tbe debtor, Mills, should be marshaled so as to enable tbe judgment creditors to be paid as well as tbe holders of tbe said deeds of trust. Tbe defendants answered, and tbe defendant Hinton made bis answer a' cross-bill against tbe plaintiff and against the defendant Mills, and testimony was taken on such bill and answers and tbe cross-bill and answers to tbe cross-bill, and tbe chancellor rendered a decree froth which tbe appellant T. F. Hinton prosecutes this appeal.
The principal ground for reversal relied upon by tbe appellant is tbat tbe complainant, Carter, did not introduce bis judgment in evidence, relying upon the case of Blalack v. Stevens, 81 Miss. 711, 33 So. 508. We deem it necessary only to discuss this assignment of error. The answer and cross-bill of- T. F. Hinton to the allegations of tbe bill with reference to tbe judgment above referred to reads as follows:
*391£ ‘ That he does not know of his own knowledge whether or not on Angnst 4, 1910, and fo'r a long time prior thereto, P. G-. Mills was indebted to the complainant; or whether or not on said note the complinant. recovered a judgment against said P. Gr. Mills for $950.57, said judgment bearing interest from date of rendition; but, if the same is material to this defendant’s rights in this case, he denies-the same and demands strict proof thereof.”
The allegations of the bill as to the rendition of the judgment were positive, and the minute book and page where judgment was entered were set out in the allegation, together with the date of the enrollment of the judgment on the judgment roll, and the answer does not deny specifically these allegations, but, on the contrary, it is stated that the defendant and ero ss-complainant had no personal knowledge. of the matter, and there is no averment in the answer of any fact or thing that would explain the judgment refered to, or deny that there was such record as alleged. This answer is insufficient under section 584, Code of 1906, section 344., Hemingway’s Code to put the complainant to proof as to said judgment. Hopper v. Overstreet, 79 Miss. 241, 30 So. 637. The record is voluminous, and the testimony in many respects conflicting as to the other features of the ease. Viewing the record as a whole, we are unable to say that the chancellor committed any reversible error. We think, the results reached were equitable and just under all the facts of the record, and, to say the least, are not so 'manifestly wrong as to call for reversal of the chancellor.
The judgment of the lower court will therefore be affirmed.

Affirmed.